Citation Nr: 0424832	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claim of entitlement to 
service connection for diabetes, and which increased the 
veteran's evaluation for his service connected shoulder 
disability to a 10 percent evaluation.  


FINDINGS OF FACT

1.  The residuals of an injury to the veteran's right 
shoulder are manifested arthritis, subjective complaints with 
flexion to 160 degrees and abduction was to 170 degrees 
without pain.  

2.  The veteran did not serve in Vietnam.

3.  Diabetes Mellitus first manifested many years after 
service, is not of service origin or related to any incident 
of service.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected right shoulder disability, the 
major extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5003, 5201 
(2003).

2.  Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated January 2002, and in the statement of 
the case dated August 2002 and the supplemental statement of 
the case dated October 2002.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran received an examination 
dated February 2002 during the course of this appeal.  All 
available records have been obtained and associated with the 
claims folder.  

The Board notes that the VA did not specifically inform the 
veteran to provide any evidence in his possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual background

Service medical records are negative for any treatment for 
diabetes.  Service medical records do show that the veteran 
was treated in service for a dislocated right shoulder.  
Service medical records also indicate that the veteran is 
right handed.

The Board notes that the veteran was initially granted 
service connection for a right shoulder disability at a 
noncompensable level by a November 1979 rating decision, 
based on the veteran's service medical records, and the 
report of a VA examination.

In October 2001, the veteran applied for an increased rating 
for his right shoulder disability, and also for service 
connection for diabetes.  The veteran maintains that his 
service connected right shoulder disability has increased in 
severity.  In addition, the veteran states that he was 
exposed to several hazardous substances in service, include 
herbicides and carbon tetrachloride, that he believes may 
have caused him to contract diabetes.  

Private medical records show that the veteran has had a 
diagnosis of diabetes since 1999.

The veteran received a VA examination in February 2002.  The 
report of that examination indicates, in relevant part, that 
the veteran noted that since his injury to his right shoulder 
in service, he has had intermittent, infrequent, discomfort 
of the right shoulder with certain movements and activities, 
which has progressed to the point that the veteran currently 
has pain at rest in his shoulder, that is exacerbated with 
ranges of motion to include activity at the computer with 
positioning of his shoulder for typing.  The veteran denied 
any numbness or tingling of the distal extremities.  He also 
denied injury to the cervical neck.

The examiner noted that the appearance of the shoulder joint 
was within normal limits visually.  On range of motion of the 
shoulder, there was a DeLuca issue of pain on the right side, 
and the veteran had flexion ability of 180 degrees with 
minimal discomfort.  However, with flexion, the veteran noted 
that he had pain at 160 degrees.  With assistance, he was 
able to reach 180 degrees.  However, with active range of 
motion, without assistance, the veteran was not able to reach 
180 degrees.  On abduction, the veteran had discomfort at 170 
degrees, and with assistance, was able to obtain 180 degrees.  
On external rotation, he had pain at the 80-degree range.  
With internal rotation, the veteran was able to internally 
rotate to the full 90 degrees without pain.  The veteran had 
no constitutional signs of arthritis.  The examiner noted 
that a right shoulder showed mild degenerative or 
posttraumatic changes of the acromioclavicular and 
glenohumeral joint with an old avulsion injury inferior to 
the glenoid labrium with nonunion.  Cephalad positioning of 
the humeral head in relationship to the acromion process, 
which could relate to chronic rotator cuff injury.  The X-ray 
of the veteran's right humerus was noted to be negative.

The examiner commented that the effect of the right shoulder 
disorder as an education service specialist computer 
geminated was that the veteran was progressively developing 
an inability to perform his duties without having to rest 
after short periods of activity.  However, the veteran's 
activities of daily living have not been hindered by his 
shoulder disorder.

Increased Evaluation for the Residuals of an Injury to the 
Right Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 38 
U.S.C.A. §§ 4.1, 4.2 (2003).  Nevertheless, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002) must be considered, and examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran's service connected right shoulder disorder is 
rated as bursitis under Diagnostic Code 5019.  Diagnostic 
Code 5019 provides that bursitis will be rated on limitation 
of motion of the affected part as degenerative arthritis.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5019 (2003).  
Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and limitation to 25 degrees from the side is 
rated 40 percent disabling on the major side and 30 percent 
rating on the minor side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of either extremity caused by malunion resulting in moderate 
deformity, or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  When there are recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements a 30 percent evaluation is warranted for 
the major extremity and 20 percent for the minor extremity.  
Where there is fibrous union, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity.

Under Diagnostic Code 5203, for malunion of the clavicle or 
scapula, a 10 percent rating is warranted for either a major 
or minor extremity.  A 20 percent rating for either a major 
or minor extremity requires nonunion, with loose movement or 
rate on impairment of function of the contiguous joint.  

In this regard, the recent VA examination shows that the 
veteran is experiencing increased pain in the right shoulder.  
However, flexion was to 160 degrees and abduction was to170 
degrees.  X-rays showed arthritic changes.  However, they 
were described as mild.  Also, there was no malunion of the 
hummers, clavicle or scapula.  There is no history of 
recurrent dislocation.  The Board has considered pain-related 
functional impairment as set forth in the DeLuca case.   The 
VA examiner indicated that the veteran was progressively 
developing an inability to perform his duties without having 
to rest after short periods of activity.  However, he 
indicated that there was no adverse effect on every day 
activities.  Additionally in view of the range of motion 
findings, the Board concludes that the degree of pain-related 
functional impairment is contemplated in the current rating.  
The Board finds that the preponderance of the evidence is 
against the claim.

Service Connection for Diabetes.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.   Service connection may also 
be granted for a chronic disease, such as diabetes, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2002).  Diabetes mellitus must be manifest to a 
degree of 10 percent or more at any time after active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. See 38 C.F.R. § 3.307(a)(6)(ii) (2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran contends that his diabetes was incurred as a 
result of having been exposed to Agent Orange and other 
herbicides and chemicals while stationed in Guam.

In this regard, the Board points out that the veteran does 
not have service in Vietnam, under 38 C.F.R. § 3.307, and 
accordingly, there is no presumption of exposure to Agent 
Orange or other herbicides.  Thus service connection for 
diabetes on a presumptive basis is not warranted.  However, 
the veteran would still be entitled to service connection for 
diabetes as related to herbicide exposure, if there were 
evidence of record to indicate that the veteran was exposed 
to herbicides in service.  While the veteran has indicated, 
in several of his statements, that he was exposed to leaking 
canisters that were full of herbicides, while stationed in 
Guam, there is no evidence of record to indicate such 
exposure.  Therefore, service connection is not warranted for 
the veteran's diabetes as related to herbicide exposure, as 
no evidence has been presented indicating that the veteran 
had any herbicide exposure in service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard however, the 
Board points out that there are no complaints, treatment or 
diagnosis of diabetes in service, or any other indication 
among the veteran's service medical records that he had the 
disease during service.  The first post-service manifestation 
of diabetes is many years after service.  There has been no 
medical evidence presented which relates the veteran's 
currently diagnosed diabetes to military service, to include 
as to any exposure to chemicals in service.  For the reasons 
and bases set out above therefore, the Board finds that 
service connection for diabetes, on either a presumptive 
basis, to include as the result of exposure to Agent Orange, 
or on a direct basis, is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for the residuals of 
an injury to the right shoulder, currently evaluated as 10 
percent disabling, is denied.

Entitlement to service connection for diabetes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



